CANTY, j.
I concur in the foregoing opinion so far as it holds that the right to enter the soldier’s additional homestead was personal property and that the guardian had the power to sell it and did sell it. But the right was located and the patent issued in the name of the ward. Wha.t was once personal property had now become real estate, and the title to it, being in the name of the ward, could not be transferred by a blank power of attorney executed by the guardian.
The case is similar to any other where the United States government issues a patent to the wrong party, — a court of equity will declare that it is held in trust for the rightful owner. That was done in this case, and in my opinion the judgment should be affirmed.